Dodge, J.
1. We have carefully examined the evidence in this case, and find that there is support for the findings as to the filling of all of the orders except that of Charles Maske, and also as to the value of plaintiffs’ services. There is no exception to the finding as to the filling of the Maske order. Under the uniform rule of this court, therefore, the -findings will not be disturbed.
2. The second aiid third assignments of error are predicated on the refusal of the referee to admit certain evidence. The defendant offered to prove that “ the McCormick Company, after the 22d of March, 1893, retook of the [six] men named separate, distinct, and new orders for machinery manufactured by the McCormick Company, which orders were afterwards filled by the delivery of the machines called for by those orders.” The rest of the offer was of purely hearsay evidence. Defendant also offered the “retaken” written orders. The evidence was wholly immaterial. The issue submitted to the court beloAv was a very simple one, namely, How many of the orders taken by the plaintiffs were filled with McCormick machines ? The fact that the defendant, for reasons of its own, saw fit to have these customers execute new written orders could in no wise change the result. If it delivered machines to the persons from whom the plaintiffs had taken orders, its liability for reasonable compensation to the plaintiffs was established by the previous decision in this case. Had the defendant ¡proved, as' it offered, that certain of the orders were “ retaken,” it would in no wise have militated against that liability. That was a transaction to which plaintiffs were not parties, and could not depi-ive them of their rights to compensation for the services rendered.
3. The fifth assignment of error ignores the rule that admission of evidence in a trial by the court without a jury cannot constitute reversible error.
By the Court.— Judgment affirmed.
Bardeen, J., took no part.